DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-20 and 22 are allowed.
Claims 2, 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boeen et al. (US 2021/0118461 A1 (hereinafter as 461), (Provisional application No. 62/923,567, filed on October 20, 2019 (hereinafter as 567)), (examiner has reviewed the provisional application and verified that proper support and enable the subject matter claimed in the non-provisional application)).
(from 461, Fig.1-3)(support from 567, Fig. 1-3), comprising: at least one microphone (from 461, Fig.1 and ¶0041, microphones 102; Fig.2 and ¶0048, microphone 202; Fig.3 and ¶0055, microphone 302) (support from 567, drawings, Fig.1, microphone 102; Fig.2, microphone 202; Fig.3, microphone 302) configured to capture acoustic signals (from 461, ¶0041 and ¶0049, user’s voice     )(support from 567, specification, page 6, first paragraph, microphone captures users voice); a wearable hearing assist device (from 461, Fig.1 and ¶0040, wearable audio device 101; ¶0025, wearable audio devices such as hearing aids)(support from 567, specification, page 1, fifth paragraph, hearing aid) configured to amplify (from 461, Fig.3 and ¶0060, amplifier 315)(support from 567, drawings, Fig.3, amplifier 315) the captured acoustic signals from the at least one microphone and output amplified audio signals to a transducer (from 461, Fig.3 and ¶0060, output 317 to user with respect to element 204; Fig.2 and ¶0051, module (element) 204 output user’s voice to speakers 103 (Fig.3))(support from 567, Fig.1, speakers 103; Fig.2, module 204 (element 204); Fig.3 output 317); a voice activity detector (VAD) configured to detect voice signals of a user from the captured acoustic signals (from 461, ¶0006, self-voice activity detect (SVAD); Fig.2 and ¶0049, SVAD 203 detects user’s voice; Fig.3 and ¶0057, SVAD 309)(support from 567, drawings, Fig.2, SVAD 203; Fig.3, SVAD 309; specification, page 6, first paragraph, SVAD detects use’s voice); and a voice suppression system (from 461, Fig.2, and ¶0051, module 204)(support from 567, drawings, Fig.2, module 204) configured to suppress the voice signals of the user (from 461, ¶0051, module 204 reduce user’s voice)(support from 567, drawings Fig.2, module 204 (reduce user’s self-voice when the user is talking), and specification, page 8, second paragraph, module 204 reduce user’s self-voice) in the amplified audio signals being output to the transducer in response to a detected voice signal of the user (from 461, ¶0051)(support from 567, page 8, second paragraph, reduce user’s self-voice when the user is talking).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boeen et al. (US 2021/0118461 A1 (hereinafter as 846), (Provisional application No. 62/923,567, filed on October 20, 2019 (hereinafter as 567)), (examiner has reviewed the provisional application and verified that proper support and enable the subject matter claimed in the non-provisional application)).
Claim 4, Boeen teaches an accessory in wireless communication with the wearable hearing assist device, and the voice suppression system (from 461, ¶0028, wearable audio device communicate with a mobile device) (support from 567, page 3, second paragraph, headset communicate with a mobile device).
Boeen does not explicitly teaches the voice suppression system is contained within the accessory.

It would have been obvious to one skilled in the art before the effective date of the claimed invention as taught by Boeen for providing a GUI for a user to adjust voice volume via a mobile phone.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boeen et al. (US 2021/0118461 A1 (hereinafter as 846), (Provisional application No. 62/923,567, filed on October 20, 2019 (hereinafter as 567)), (examiner has reviewed the provisional application and verified that proper support and enable the subject matter claimed in the non-provisional application)) in view of Darlington (US 2017/0251297 A1).
Claim 5, Boeen does not teach an ear bud configured to seal an ear canal of the user; and a processor configured to perform active noise reduction (ANR) on ambient acoustic signals, wherein the processor is configured to remove occlusions.
Darlington teaches an ear bud configured to seal an ear canal of the user; and a processor configured to perform active noise reduction (ANR) on ambient acoustic signals, wherein the processor is configured to remove occlusions (Darlington, ¶0037 and ¶0035). 

It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in an ear bud configured to seal an ear canal of the user; and a processor configured to perform active noise reduction (ANR) on ambient acoustic signals, wherein the processor is configured to remove occlusions as taught by Darlington in Boeen for sense pressure changes in the auditory canal of the user's ear.

9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boeen et al. (US 2021/0118461 A1 (hereinafter as 846), (Provisional application No. 62/923,567, filed on October 20, 2019 (hereinafter as 567)), (examiner has reviewed the provisional application and verified that proper support and enable the subject matter claimed in the non-provisional application)) in view of Bastyr et al. (US 2014/0278394 A1).
Claim 6, Boeen does not teach configured to adjust beamforming in response to detecting the voice signals of the user by the VAD.
Bastyr teaches configured to adjust beamforming in response to detecting the voice signals of the user by the VAD (Bastyr, ¶0048). The motivation to combine Boeen’s wearable audio device VAD and voice suppression system with Bastyr’s beamforming is for continue to search for voice by changing the beamform accordingly (Bastyr, ¶0048).

Claim 7, Boeen does not teach wherein the beamforming forms a null directed toward a mouth of the user.
Bastyr teaches the beamforming forms a null directed toward a mouth of the user (Bastyr, ¶0046, an adaptive beamformer to determine the magnitude and phase coefficients to steer a beam or a null toward a dominant energy source. In one example of operation, one beamform may be steered in the direction of the user's voice to form the virtual microphone voice channel, and a null may be steered in the direction of the user's voice to form the virtual microphone noise channel (well known in the art that user’s voice is outputted from user’s mouth. Null directed toward the dominant energy source which is user’s mouth)). The motivation to combine Bastyr’s beamformer with Boeen’s wearable audio device microphone is for to locate dominant energy directions (Bastyr, ¶0046).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where the beamforming forms a null directed toward a mouth of the user as taught by Bastyr in Boeen for locate dominant energy directions.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boeen et al. (US 2021/0118461 A1 (hereinafter as 846), (Provisional application No. 62/923,567, .
Claim 8, Boeen teaches an accessory in wireless communication with the wearable hearing assist device, and the voice suppression system (from 461, ¶0028, wearable audio device communicate with a mobile device) (support from 567, page 3, second paragraph, headset communicate with a mobile device).
Boeen does not explicitly teaches the voice suppression system is contained within the accessory.
However, in an embodiment, Boeen teaches that the wearable audio device may be operated through the mobile phone to adjust the algorithm parameters such as voice volume (from 461, ¶0030) (support from 567, page 3, fourth – sixth paragraph). The motivation to configure Boeen’s the voice suppression system contained within the accessory is for providing a GUI for a user to adjust voice volume via a mobile phone (from 461, ¶0030)( support from 567, page 3, fourth – sixth paragraph).
It would have been obvious to one skilled in the art before the effective date of the claimed invention as taught by Boeen for providing a GUI for a user to adjust voice volume via a mobile phone.
Boeen does not teach comprises a machine learning model trained on a voice of the user, wherein the machine learning model is configured to identify the voice of the user.
Chae teaches comprises a machine learning model trained on a voice of the user, wherein the machine learning model is configured to identify the voice of the user (Chae, ¶0005, ¶0052 and ¶0066). The motivation to combine Chae’s AI speech 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where comprises a machine learning model trained on a voice of the user, wherein the machine learning model is configured to identify the voice of the user as taught by Chae in Boeen for determining utterance style.

Response to Arguments
11. 	Applicant’s arguments with respect to claim(s) 1-8 and 10 have been considered but are moot in view of new ground of rejection(s).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




March 26, 2022
/SIMON KING/Primary Examiner, Art Unit 2653